FILED
                                                                                               GREGG COUNTY. TEXAS
                                            NO. 44451-B
                                                                                                  JUN 11 2015
STATE OF TEXAS                                      §     IN THE DISTRICT COURT
                                                    §                            FILED IN
                                                                          6th COURT OF APPEALS
vs.                                                 §                       TEXARKANA,
                                                          124th JUDICIAL DISTRICT      BV~~f-!-..'°